          Case 1:19-cr-00909-KPF Document 26 Filed 11/23/20 Page 1 of 2
                                          U.S. Department of Justice
[Type text]
                                                         United States Attorney
                                                         Southern District of New York

                                                         The Silvio J. Mollo Building
                                                         One Saint Andrew’s Plaza
                                                         New York, New York 10007


                                                         November 23, 2020
BY CM/ECF


                                                          MEMO ENDORSED
The Hon. Katherine Polk Failla
United States District Court for the
  Southern District of New York
Thurgood Marshall
United States Courthouse
40 Foley Square
New York, New York 10007

       Re:     United States v. Michael Barreto, S1 19 Cr. 909 (KPF)

Dear Judge Failla:

        The Government writes on behalf of the parties to respectfully request a schedule for
pretrial motions, and an order excluding time under the Speedy Trial Act.

       At a telephonic conference on November 18, 2020, the Court adjourned the prior motions
schedule and trial date, and requested that the parties confer and propose a new schedule for pretrial
motions. After conferring, the parties respectfully propose the following schedule for pretrial
motions: Pretrial motions due March 1, 2021; Response due March 22, 2021; Reply due April 2,
2021; and a hearing, if required, on April 20, 2021 or later.

        The Government requests an order excluding time under the Speedy Trial Act until March
1, 2021. The ends of justice served by this continuance outweigh the best interests of the public
and the defendant in a speedy trial because the continuance will permit the defendant and his
counsel additional time to review discovery under challenging circumstances brought on by the
COVID-19 pandemic and permit the defendant and the Government additional time to discuss a
potential pretrial resolution of this matter. See 18 U.S.C. § 3161(h)(7)(A). Defense counsel
consents to the exclusion of time.

                                                         Respectfully submitted,

                                                         AUDREY STRAUSS
                                                         Acting United States Attorney for the
                                                         Southern District of New York

                                                   by:      /s/
                                                         Kedar S. Bhatia
                                                         Assistant United States Attorney
                                                         (212) 637-2465
Application GRANTED.   The parties are
              Case 1:19-cr-00909-KPF     hereby
                                     Document 26 ORDERED   to adhere
                                                 Filed 11/23/20 Page 2 to
                                                                       of 2 the briefing
schedule outlined in the above letter. The parties are further ORDERED to
appear for a hearing on the pretrial motions on April 20, 2021, at 3:00 p.m.
Moreover, it is ORDERED that time be excluded under the Speedy Trial Act
between January 7, 2021, and March 1, 2021. The Court finds that the ends of
justice served by excluding such time outweigh the interests of the public and
Defendant in a speedy trial because it will both permit defense counsel to
review discovery and will allow the parties to engage in discussions regarding
a potential pre-trial disposition.
Dated:     November 23, 2020                    SO ORDERED.
           New York, New York




                                                HON. KATHERINE POLK FAILLA
                                                UNITED STATES DISTRICT JUDGE
